CONFIDENTIAL TREATMENT REQUESTED.INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH "[***]".AN UNREDACTED VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Exhibit 10.2 Commercial Agreement This Commercial Agreement(this “Agreement”), dated as of the Effective Date, is between: Microsoft Corporation,a Washington corporation (“Microsoft”); Barnes and Noble, Inc., a Delaware corporation (“B&N”); and the company to be formed by B&N and described in the Investment Agreement as “NewCo,” and identified on the signature page of this Agreement (“NewCo”). Background and Purpose A. The parties desire to jointly invest in and expand and enhance the e-book and related e-reading business currently conducted by B&N. In furtherance thereof, B&N is transferring its Nook® devices, online bookstore, e-content publishing and College businesses to NewCo, and Microsoft is making an investment in NewCo, as described in the Investment Agreement. B. In addition, the parties desire to enhance and expand NewCo’s business through, among other things, NewCo’s development and promotion of a global e-reading content experience with Microsoft’s Windows OS, Windows Phone and other products, as more particularly described in this Agreement. Agreement Section 1. Definitions; Overview of Responsibilities; Related Agreements; Governance Processes; Effectiveness 1.1Definitions. The terms defined in Exhibit A and in the body of this Agreement will have their respective meanings when used in this Agreement with initial letters capitalized. 1.2B&N Responsibilities. B&N will: (a)subject to the receipt of any applicable third party consents, which B&N will use commercially reasonable efforts to obtain, transfer or cause its Subsidiaries to transfer to NewCo all of its rights, title and interests in the E-Reading Assets and Content; (b)if B&N is unable to obtain any required third party consent for the transfer of any Content offered in the B&N Store immediately prior to transfer to NewCo, use commercially reasonable efforts to implement arrangements to allow NewCo to make such Content available to customers of the NewCo Store; and (c)upon NewCo’s reasonable request and at NewCo’s expense, use good faith efforts to draw upon B&N’s existing relationships with publishers to assist NewCo in entering into agreements with such publishers to procure Reading Content for the NewCo Store; provided that this obligation shall terminate upon B&N ceasing to directly or indirectly own a majority of the equity interests of NewCo. 1.3NewCo Responsibilities. NewCo will: (a)if B&N is unable to obtain any required third party consent for the transfer of Content offered in the B&N Store immediately prior to transfer to NewCo, use commercially reasonable efforts to make such Content available to customers of the NewCo Store; (b)be solely responsible for acquiring and pricing all Content distributed in the NewCo Windows App and the NewCo Phone App and for paying all costs associated with providing that Content; (c)develop and distribute a NewCo Windows App that delivers a [***] experience on Windows OS pursuant to Section 2; (d)enable users of Microsoft Products and Services to interact with Content from the NewCo Store pursuant to Section 3; (e)use the Microsoft Commerce Platform and Microsoft ID System for commerce transactions in the NewCo Apps and Microsoft Products and Services with the NewCo Store pursuant to Section 4; (f)expand the geographies and catalog of the NewCo Store pursuant to Section 5; (g)develop and distribute the NewCo Phone App pursuant to Section 6; and (h)share with Microsoft the Net Revenue pursuant to Section 7.1; provided that nothing in the foregoing clauses (c)-(h) shall expand or modify in any way the rights or obligations of any party under this Agreement. 1.4Microsoft Responsibilities. Microsoft will: (a)assist NewCo’s development and certification of the NewCo Windows App pursuant to Sections 2.1.3 and 2.2; (b)make available the Windows Store for distribution of the NewCo Windows App by NewCo pursuant to Section 2.5.1; (c)[***]; (d)explore enabling users of Microsoft Products and Services to interact with Content from the NewCo Store as provided for in Section 3; (e)enable use of the Microsoft Commerce Platform and Microsoft ID System for commerce transactions in the NewCo Apps and the Microsoft Products and Services with the NewCo Store pursuant to Section 4; (f)assist NewCo in obtaining certification of the NewCo Phone App pursuant to Section 6.1.3; and (g)share Net Revenue with NewCo, make Advances to NewCo, and make operational cost payments to NewCo, in each case, as provided for in Section 7; 2 provided that nothing in the foregoing clauses (a)-(g) shall expand or modify in any way the rights or obligations of any party under this Agreement. 1.5NewCo is the E-Reading Business for B&N. During the Term, B&N will not compete, will ensure that none of its Subsidiaries compete, will exercise such rights as it has to prevent Affiliates under its control from competing, and following becoming aware that an Affiliate that is not under NewCo’s control is doing so, will use its good faith efforts to encourage such Affiliate not to compete, with NewCo in the business of selling or making available Reading Content or similar e-reading content, e-reader software or e-reader devices.For the avoidance of doubt, sales by B&N of Reading Content and NewCo e-reader devices pursuant to a referral arrangement with NewCo shall not constitute competition with NewCo. 1.6Related Agreements. Concurrently with the execution of this Agreement: (a)B&N and Microsoft are entering into the Investment Agreement; (b)B&N and Microsoft are entering into the Patent Agreement; and (c)B&N and Microsoft are entering into the NDA. 1.7Governance Processes. The parties will use the Governance Processes in Exhibit B for managing their relationship under this Agreement and will use it for escalation and resolution of issues and disputes that may arise during the performance of this Agreement before pursuing arbitration or litigation in court, except as provided in Section 3.3 of Exhibit B. 1.8Effectiveness. This Agreement will be effective only as of the date that all of the following conditions are met (“Effective Date”): (a)this Agreement has been signed by authorized representatives of each party; (b)the Closing and the NewCo Formation Transactions (as defined in the Investment Agreement) have occurred; and (c)the Dismissal has occurred. Microsoft and B&N are signing this Agreement upon signature of the Investment Agreement. NewCo will sign this Agreement upon Closing. Section 2.Development and Distribution of NewCo Windows App 2.1Development 2.1.1NewCo Windows App. NewCo will develop and obtain certification of the NewCo Windows App (including subsequent versions and updates) in accordance with this Agreement and the App Developer Agreement. NewCo will complete development, obtain certification and commercially release the first version of the NewCo Windows App for Windows 8 (both x86 and ARM) in the Windows Store with a target Launch Date of [***]. This first version of the NewCo Windows App will provide at least the following functionality: [***] and a Windows metro-style user interface. Subsequent versions will also include support for all Content types in the NewCo Store and all Consumption Experiences. The NewCo Windows App will be provided at no cost to end users. 3 2.1.2Updates. NewCo will develop updates to the NewCo Windows App, including updates for new versions of Windows OS, beginning on the Launch Date and through the end of the Term. NewCo will distribute each updated or new version of the NewCo Windows App through the Windows Store after it has been certified pursuant to the App Developer Agreement. 2.1.3Certification. NewCo will submit each version of the NewCo Windows App to Microsoft for certification and distribution through the Windows Store. Each submission will be treated in accordance with the then-current App Developer Agreement. NewCo will make good faith efforts to address any issues raised during the certification process in a timely fashion, and Microsoft will use its good faith efforts to assist NewCo in completing the certification process as promptly as practicable, to ensure that the NewCo Windows App is available according to the agreed schedule. [***].­ 2.2Technical Assistance. Microsoft will provide such assistance and support, and devote such Microsoft or Microsoft Affiliate employee resources, as may be reasonably requested by NewCo to enable NewCo to develop and launch the first NewCo Windows App in accordance with the specifications and timeline described in Section 2.1.1. 2.3End User Support. As between Microsoft and NewCo, NewCo will be responsible for providing, and will use commercially reasonable efforts to provide, end user support for the NewCo Windows App, the NewCo Store, and NewCo’s Content distribution services. 2.4[***] Requirement 2.4.1[***] 2.4.2[***] 2.4.3Windows Features and Functionality. NewCo will make good faith commercially reasonable efforts to enhance the NewCo Windows App to exploit features and functionality available through Windows and its extended Microsoft ecosystem. 2.5Discovery and Distribution 2.5.1Windows Store. Microsoft will make the Windows Store available for distribution of the NewCo Windows App by NewCo. From the Launch Date through the end of the Term, NewCo will distribute the NewCo Windows App (as certified) through the Windows Store pursuant to and in accordance with the App Developer Agreement and Windows Store Terms of Use at no cost to the customer. [***] 4 2.5.2[***] 2.5.3[***] 2.6Microsoft Reader. If Microsoft creates a reader, Microsoft may include an interface to the NewCo Store in that reader and may surface in that reader all Content purchased by customers from the NewCo Store. 2.7[***] 2.8NewCo Study. [***] For the avoidance of doubt, none of the other requirements of this Agreement (including the [***] requirements set forth in Sections 2.4 and 6.3 and the revenue share requirements set forth in Section 7) will apply to any NewCo Study Application. Section 3. Microsoft Products and Services 3.1Enabling Microsoft Products and Services. The parties will in good faith explore the scenarios described in this Section 3, subject to the Microsoft product and service strategy. Upon Microsoft’s request and reasonable advance notice (in any event, not less than 3 months’ advance notice), NewCo will use good faith efforts to enable Microsoft Products and Services to be used with the NewCo Store and distribution system in the following scenarios, the delivery and nature of which will be subject to the Microsoft product and service strategy: (a)[***] (b)[***] (c)[***] (d)[***] (e)[***] (f) [***] (g)[***] (h)[***] 3.2NewCo Store APIs. NewCo will provide reasonable advance notice to Microsoft of any substantive changes to the NewCo APIs, protocols and formats referenced in Sections 3.1(a), (b) and (c) above (“NewCo APIs”). 5 3.3Branding. Microsoft will not white-label (which for the avoidance of doubt includes rebranding or presenting as Microsoft’s) the NewCo Store or obscure NewCo’s branding or the fact the NewCo Store is the NewCo Store, including in Microsoft Products and Services. Section 4. Microsoft Commerce Platform, User IDs, and Consumption of Content 4.1Microsoft Commerce Platform. NewCo will, subject to Section 5 and compliance with applicable law, use the Microsoft Commerce Platform for commerce transactions as follows: 4.1.1NewCo Windows App. NewCo will use the Microsoft Commerce Platform as the primary and default mechanism to facilitate payment by end users for Reading Content in the NewCo Windows App, except that end users will be able to choose to use a different commerce mechanism in exceptional cases, as determined by NewCo in good faith, that include NewCo or B&N gift card use (which the Microsoft Commerce Platform cannot support), NewCo B2B purchase transactions and other transactions if the end user so requests. NewCo will ensure that the NewCo Windows App will provide for in-app purchasing, will not link out of the NewCo Windows App to complete purchases of Content and will have in all material respects the same or better purchase experience as purchasing in a browser on a Windows Device. Commerce transactions in the NewCo Windows App will be subject to the terms of the App Developer Agreement [***]. 4.1.2Browsers on a Windows Device. NewCo will make the Microsoft Commerce Platform an available option for processing payments by end users who have IDs in the Microsoft ID System for Reading Content purchased from the NewCo Store in a browser on a Windows Device. 4.1.3Microsoft Products and Services. Purchases of Content using Microsoft Products and Services will use the Microsoft Commerce Platform. 4.1.4NewCo Phone App. NewCo will use the WP Marketplace as the in-application commerce transaction platform, when available, for commerce transactions in the NewCo Phone App, including payments and fees associated with Content acquisition and subscriptions (if available).NewCo will ensure that the NewCo Phone App will provide for in-app purchasing and will not link out of the NewCo Phone App to complete purchases of Content. Commerce transactions in the NewCo Phone App will be subject to the terms of the Application Provider Agreement [***]. 4.1.5Payments to Publishers. NewCo may choose to either: (i) pay publishers outside the Microsoft Commerce Platform; or (ii) use the Microsoft Commerce Platform to facilitate payments to publishers that are associated with Reading Content acquisition, subscription, upgrades and collection of taxes for transactions in the NewCo Windows App and, at NewCo’s option, in a browser on a Windows Device, to the extent allowed by law where NewCo has complied with the requirements of the Microsoft Commerce Platforms Terms with respect to such payments to such publishers. 6 If Microsoft does not have sufficient relationships with or information from such publishers, it will process all pay-outs with respect to Content acquisitions from such publishers to NewCo. Also, the Microsoft Commerce Platform will not be able to facilitate payments to publishers for end user purchases that are not processed by the Microsoft Commerce Platform, except, upon satisfaction of the conditions contemplated by the Microsoft Commerce Platform Terms, for payments to publishers for purchases by the Existing User Base that are not processed by the Microsoft Commerce Platform. “Existing User Base” means U.S. customers of NewCo as of the Effective Date. 4.2Microsoft ID System. NewCo will use the Microsoft ID System as follows: 4.2.1General. NewCo will make good faith efforts to enable a user experience that will make the Microsoft ID System the primary and default mechanism by which users of Windows Devices log into the NewCo Store via the NewCo Apps. NewCo will make good faith efforts to provide the Microsoft ID System as an option for such users to log into the NewCo Store via a browser on a Windows Device. (NewCo will use the Microsoft ID System for end user purchases of Content using Microsoft Products and Services and the NewCo Phone App as provided in Sections 3 and 6 respectively). NewCo will not require users of the NewCo Windows App or a browser on a Windows Device to use a NewCo identification. NewCo will enable use of the Microsoft ID System by end users on NewCo devices and software clients for other platforms to access Reading Content purchased by such end users, and any annotations thereto. 4.2.2Microsoft Commerce Platform. NewCo will use the Microsoft ID System for all end user purchases transacted in the Microsoft Commerce Platform. 4.2.3Other IDs. Nothing in this Agreement requires NewCo to restrict end users from creating or using NewCo identifications or prevents NewCo from requiring use of its identifications or submission of payment information outside the NewCo Windows App, browsers on a Windows Device, the NewCo Phone App, and Microsoft Products and Services. 4.2.4Future Development. NewCo and Microsoft will work jointly and in good faith to enable the following: (a) subject to applicable privacy laws and any limitations contained in the terms of publisher and digital content agreements, creating an associated NewCo account for users logging into the NewCo Store using an ID on the Microsoft ID System by providing the following Microsoft ID System information with respect to such users: email address, first and last name, physical address and any other Microsoft ID System information necessary in connection with engaging in the activities referred to below with respect to such users (each if available to Microsoft as part of its Microsoft ID System) solely for use in (i) fulfilling purchases or consumption by end users of Reading Content from the NewCo Store, (ii) making and reflecting disbursements to publishers for sales of their Reading Content in the NewCo Store, and (iii) providing customer support to end users or publishers in relation to such purchases or sales. Microsoft will provide such Microsoft ID System information in a manner consistent with Microsoft’s generally applicable policies, for third-party applications for Windows, related to end user notice and consent to sharing such Microsoft ID System information; 7 (b) subject to applicable privacy laws, an association between NewCo accounts used to log into the NewCo Store in accordance with this Section 4.2 through the NewCo Windows App and an ID on the Microsoft ID System; and (c) subject to applicable privacy laws, NewCo prompting users visiting the NewCo Store to provide additional personal information and consent to the use of such users’ information in accordance with the NewCo privacy policy (whether for completing end user purchases or other purposes), and NewCo may make providing such information a condition to the purchase of Content from the NewCo Store; provided, however, that NewCo will only ask for such information that it believes is reasonable to request. For the avoidance of doubt, data collected by NewCo from end users will not be considered data provided or transferred by Microsoft to NewCo for purposes of this Agreement (including Section 4.2.4(c)). 4.3Microsoft Support. Microsoft will provide good faith support for NewCo’s activities described in Sections 4.1 and 4.2 through making the Microsoft Commerce Platform available in all material respects to NewCo on the baseline terms and conditions specified in Exhibit E (“Microsoft Commerce Platform Terms”). The parties will negotiate in good faith and enter into further agreement and details to expound and further detail the rights and obligations of the parties in a manner consistent with the Microsoft Commerce Platform Terms in the Microsoft Commerce Platform Agreement (the “Commerce Platform Agreement”) no later than June 1, 2012, which terms will be based upon standard terms required of merchants under applicable law and Network Rules and will be consistent with Exhibit E.The Commerce Platform Agreement shall at a minimum reflect Exhibit E and otherwise shall not be inconsistent with the provisions of this Agreement. Section 5. Geo Expansion 5.1Publishing Services Platform. NewCo will use good faith efforts to make the Publishing Services Platform available in the Geos in which developers can submit applications to the Windows Store as of the Effective Date (currently[***]) in compliance with applicable laws (including applicable tax laws) in accordance with the following schedule: 8 (a)in [***] by [***]; (b)[***], as selected by NewCo, of such Geos by [***]; (c)a total of [***], as selected by NewCo, of such Geos by [***]; and (d)a total of [***], as selected by NewCo, of such Geos by [***]. The local languages in which the Publishing Services Platform is to be made available in each of such Geos is set forth in the attached Exhibit C. The “Publish Condition” means making localized versions of the Publishing Services Platform available in [***] of the current [***] Geos in which developers can submit applications to the Windows Store as of the Effective Date. 5.2Localization of NewCo Windows App. NewCo will use good faith efforts to localize theNewCo Windows App into the Windows Core Languages (currently [***]) on the following schedule: (a)in [***], as selected by NewCo, of the current Windows Core Languages used in the Initial Commercial Geos by [***]; (b)in a total of [***], as selected by NewCo, of the current Windows Core Languages by [***]; and (c)in a total of [***], as selected by NewCo, of the current Windows Core Languages by [***]. The “App Localization Condition” means making localized versions of the NewCo Windows App for [***] of the current [***] Windows Core Languages commercially available in the Windows Store. 5.3Consumption of Content. Microsoft will use good faith efforts to enable the Microsoft Commerce Platform to transact purchases of Reading Content (including remitting publisher sales revenue and collection of applicable taxes as provided in Section 4) in all Geos in which the Microsoft Commerce Platform is able to transact (currently [***]), subject to compliance with applicable laws. NewCo will use good faith efforts to enable the purchase and consumption of free and fee-based Reading Content in the Geos in which the Microsoft Commerce Platform is able to transact (currently [***]), subject to compliance with applicable laws and to NewCo being able to use the Microsoft Commerce Platform fully (for collecting payments, reconciling funds and remittance of taxes to relevant authorities), to transact in such Geos, on the following schedule: 9 (a)in [***] by [***]; (b)[***], as selected by NewCo, of such Geos by [***]; (c)a total of [***], as selected by NewCo, of such Geos by [***]; and (d)a total of [***], as selected by NewCo, of such Geos by [***]. The “Consumption Condition” means enabling purchase and consumption of fee-based Reading Content in at least [***] of the Priority Geos and at least [***] of the total Geos in which the Microsoft Commerce Platform is able to transact (currently [***]). 5.4Commercial Content. NewCo will use good faith efforts to enable the purchase and consumption of market-specific commercial Reading Content from the NewCo Store by entering into Material Commercial Content Agreements for each of the Priority Geos in accordance with the following schedule: (a)in [***] by [***]; (b)any [***], as selected by NewCo, of the following [***] Geos by [***] (such [***], the “Initial Commercial Geos”); and (c)a total of [***], as selected by NewCo, of the Priority Geos by [***]; (d)a total of [***], as selected by NewCo, of the Priority Geos by [***]. The “Core Geo Commercial Content Condition” means that NewCo has entered into Material Commercial Content Agreements for each of the Initial Commercial Geos, and the “Core Geo Trade Book Condition” means having Material Trade Book Agreements in the Initial Commercial Geos. 5.5Free Content. NewCo will use good faith efforts to make free Reading Content available in the NewCo Store in each Geo agreed on by NewCo and Microsoft. 5.6General. Except as specified in this Section 5, the sequencing of the Geo expansion will be determined by NewCo, taking into account all relevant factors, including the expected degree of difficulty, complexity, costs, benefits, manpower needs and scope of legal and tax requirements relating thereto. NewCo will consult with Microsoft with respect to such sequencing. In any Geo in which there are multiple official or commonly used languages, NewCo will localize the NewCo Windows App and the Publishing Services Platform and provide Content in the languages specified in the schedule attached as Exhibit C. Section 6. Development and Distribution of NewCo Phone App 6.1Development 10 6.1.1 NewCo Phone App. NewCo will develop the NewCo Phone App. NewCo will use commercially reasonable efforts to complete development, obtain certification and make the NewCo Phone App commercially available in the WP Marketplace in accordance with this Agreement and the Application Provider Agreement within [***]. If NewCo determines that it is economically attractive to support the purchase and/or consumption of Reading Content, NewCo will use good faith efforts to complete development, obtain certification and make localized versions of the NewCo Phone App in the same languages as the NewCo Windows App commercially available in the WP Marketplace. The NewCo Phone App will be provided at no cost to Windows Phone end users. 6.1.2 Updates. Following the Launch Date through the end of the Term, NewCo will be responsible for developing and releasing updates to the NewCo Phone App, including updates for successor versions of the initial version of the Windows Phone Software. Such updates will be distributed in accordance with the then-current Application Provider Agreement. 6.1.3Certification. NewCo will submit each version of the NewCo Phone App to Microsoft for certification and distribution through the WP Marketplace. Each submission will be treated in accordance with the Application Provider Agreement. NewCo will make good faith efforts to address any issues raised during certification in a timely fashion, and Microsoft will use its good faith efforts to assist NewCo in completing the certification process as promptly as practicable, to ensure that each version of the NewCo Phone App is available on the agreed schedule. [***]. 6.2Distribution. NewCo hereby grants to Microsoft and its Affiliates a non-exclusive, non-transferable, worldwide license to make available the NewCo Phone App to phone manufacturers for distribution on Windows Phones. Such phone manufacturers will have the right to distribute the NewCo Phone App at any time after the NewCo Windows Phone App becomes commercially available in the WP Marketplace for use on Windows Phones. NewCo will provide to Microsoft such information, instructions and code as is reasonably necessary for Microsoft and its Affiliates to permit phone manufacturers to distribute the NewCo Phone App on Windows Phones and for end users to use the NewCo Windows App on such phones. As between Microsoft and NewCo, NewCo will be responsible for providing, and will use commercially reasonable efforts to provide, support to phone manufacturers for the NewCo Phone App. 6.3[***] Requirement. Beginning with the release of the first major update to the NewCo Phone App and continuing through the end of the Term, NewCo will use commercially reasonable efforts to deliver a [***] experience on the Windows Phone. This means that [***]. 6.4End User Support. As between Microsoft and NewCo, NewCo will be responsible for providing, and will use commercially reasonable efforts to provide, end user support for the NewCo Phone App and its Content distribution services. Section 7. Financial Terms 7.1Revenue Share. Beginning on the Launch Date and through the end of the Term, NewCo and Microsoft will [***] Net Revenue.[***].The sharing described in this Section 7.1 is implemented in Section 7.2. 11 7.2Advances; Revenue Share Service Fees. 7.2.1Quarterly Payments.Microsoft will make advance payments to NewCo of up to $[***] as follows, subject to deferral as provided for in Sections 7.2.3 and 7.5 (each, an “Advance”): (a) $60,000,000 for the first Contract Year (“Year 1”), payable in equal quarterly installments at the beginning of each quarter of Year 1; (b) $60,000,000 for the second Contract Year (“Year 2”), payable in equal quarterly installments at the beginning of each quarter of Year 2; (c) $60,000,000 for the third Contract Year (“Year 3”), payable in equal quarterly installments at the beginning of each quarter of Year 3; and (d) for each of the [***] and [***] Contract Years, an amount equal to the lesser of (i) $[***] and (ii) an amount equal to [***]the sum of (A) [***] of [***] Net Revenue and (B) [***] of [***] Net Revenue (such sum of (A) and (B), “NewCo’s Base Share”), in each case, for the prior Contract Year, which amount will be payable in equal quarterly installments at the beginning of each quarter of the applicable Contract Year. 7.2.2 Revenue Share Service Fees. For each Contract Year, Microsoft will be entitled to receive from NewCo a Revenue Share Service Fee (as defined below), which shall be paid as follows: (a) Microsoft Commerce Platform. Microsoft will remit to NewCo all Net Revenue from transactions using the Microsoft Commerce Platform during each Contract Year, less the amount of the Revenue Share Service Fee for such Contract Year that has not as of the date of such remittance been paid by NewCo to Microsoft by prior deductions from remittances under this Section 7.2.2(a) or by payments under Section 7.2.2(b).Microsoft shall remit to NewCo all amounts described in clause (b) of the definition of Net Revenue that are payable by NewCo to third parties. (b) Non-Microsoft Commerce Platform. NewCo will remit all Net Revenue to Microsoft on a quarterly basis during each Contract Year to the extent that the Revenue Share Service Fee payable by NewCo to Microsoft has not as of the date of such remittance been paid by NewCo to Microsoft by prior deductions from remittances under Section 7.2.2(a) or by payments under this Section 7.2.2(b). (c) No Carry Over. Notwithstanding anything to the contrary in this Agreement, Microsoft shall not be entitled under this Section 7 to receive for any Contract Year any amount in excess of its Revenue Share Service Fee for such Contract Year.If the Revenue Share Service Fee for a Contract Year is less than the amount of the Advances for such Contract Year, then such shortfall for the applicable Contract Year will be nonrefundable and ineligible for recoupment in following Contract Years. 12 (d) “Revenue Share Service Fee” means, for each Contract Year, an amount equal to: (i) (A) [***] of [***] Net Revenue for such Contract Year, plus (B) [***] of [***] Net Revenue for such Contract Year, plus (ii) the lesser of: (A) NewCo’s Base Share for such Contract Year, and (B) the Advances received by NewCo for such Contract Year. 7.2.3 Deferral of Advances. Microsoft may defer payment of [***] of the amount of any and/or all Advances that have not yet been required to have been made under Section 7.2.1 if: (a) the Core Geo Trade Book Condition is not satisfied before [***]; or (b) NewCo fails to (i) cure a material noncompliance with the [***] requirements for the NewCo Windows App set forth in Section 2.4 or (ii) address material defects or critical security vulnerabilities, in each of (i) or (ii), within four months after written notice from Microsoft, with such deferral in the case of this clause (b) to start upon the expiration of such notice period. If NewCo has met the Core Geo Trade Book Condition but has otherwise not met the Core Geo Commercial Content Condition before [***], then [***] of any and/or all Advances that have not yet been required to have been made will be subject to deferral. Microsoft will pay the balance of any amounts deferred under this Section 7.2.3 when the failure giving rise to the deferral is cured. 7.3Reporting and Reconciliation. Within 30 days after the Effective Date, NewCo and Microsoft will agree on a quarterly reporting mechanism to exchange information about the gross revenue portion of Net Revenue that each party transacts during the prior quarter, the information necessary to calculate Net Revenue for such period, as well as any remittances it made to the other during such period. Within 30 days after the Effective Date, NewCo and Microsoft will also agree on a quarterly true-up process to validate (a) the total Net Revenue for such period, (b) the cumulative Revenue Share Service Fee paid to Microsoft to date for the relevant Contract Year, and (c) any further remittances by NewCo to Microsoft needed to pay unpaid Revenue Share Service Fees payable for the relevant Contract Year in accordance with Section 7.2. NewCo and Microsoft will agree on a mechanism for submitting any such remittances required as a result of this true-up process. Any disputes related to Section 7.2.2 or this Section 7.3 (to the extent related thereto) will be resolved through Formal Escalation and, if that does not resolve the dispute, Expedited Arbitration. 13 7.4Quarterly Operational Cost Payments. Microsoft will pay to NewCo $25,000,000 each year for the first five years of the Term, for a total amount of up to $125,000,000, for purposes of assisting NewCo in acquiring local Reading Content and technology development in the performance of NewCo’s obligations under this Agreement. Microsoft will make such payments in quarterly installments of $6,250,000, with the first such installment becoming payable on the Effective Date, subject to deferral pursuant to Section 7.5. 7.5Payment Deferral for Default in Royalty Obligations under Patent Agreement 7.5.1Undisputed Patent Royalties. If the obligor under the Patent Agreement (“Patent Obligor”) fails to pay any Patent Royalty when due under the Patent Agreement (i.e. within [***] days after Microsoft’s invoice in accordance with the Patent Agreement), then, unless such payment is the subject of a dispute under Section 7.5.2, Microsoft may defer payment of any and all amounts otherwise due or becoming due to NewCo under this Agreement during the period beginning upon the payment due date (i.e. [***] days after invoice) and will give NewCo or the Patent Obligor written notice of such default, and the Patent Obligor has an additional [***] days to cure such default before it becomes a NewCo Material Default, provided that the amount subject to deferral will not exceed the amount that the Patent Obligor has failed to pay under the Patent Agreement. 7.5.2Disputed Patent Royalties. If the Patent Obligor or Microsoft disputes any royalty obligation under the Patent Agreement, then the parties will promptly submit the dispute to Expedited Arbitration under the Patent Agreement. To the extent such royalty obligation is upheld in a final ruling in that Expedited Arbitration, then the Patent Obligor will have [***] days after such ruling to cure such default before it becomes a NewCo Material Default. Microsoft may defer any Microsoft payment obligations coming due during the period beginning on the date of a ruling in the Expedited Arbitration that the Patent Obligor has not met its royalty obligations in the Patent Agreement, provided that the amount subject to deferral will not exceed the amount that the Patent Obligor has failed to pay under the Patent Agreement. 7.6Taxes 7.6.1Responsibility for Own Taxes. Each party and its respective Affiliates are responsible for all taxes (including net income, gross receipts, franchise and property taxes and taxes arising from transactions between such party and its customers) imposed on such party or its Affiliates under applicable laws and arising as a result of or in connection with this Agreement or the transactions contemplated by this Agreement. 7.6.2Payments Exclusive of Taxes.Except as set forth in Section 7.6.3 and Section 7.6.4, amounts payable under this Agreement by one party to the other party shall not be adjusted for any taxes, duties, levies, fees, excises or tariffs imposed on the payor or the recipient. 7.6.3Transaction Taxes.If any sales tax, VAT or other transaction taxes are required by law to be collected by the recipient with respect to any payment under this Agreement, the payor will remit such sales tax, VAT or other transaction taxes to the recipient; provided, that the recipient will furnish the payor with a valid invoice that meets the requirements imposed by the appropriate taxation authority. 14 7.6.4Withholding for Taxes on Payments.If any taxes are required by law to be withheld by the payor with respect to any payment under this Agreement, the payor will deduct and withhold such taxes from the amount owed to the recipient of the payment and remit such withheld taxes to the appropriate taxing authority; provided, that the payor will furnish evidence of such remitted taxes to the recipient as is sufficient to enable the recipient to seek any refunds or credits available to it. 7.6.5Cooperation to Minimize Taxes. The parties will reasonably cooperate (and will require each of their Affiliates to cooperate) with one another (a) in the filing of any tax returns required to be filed with respect to any taxes collected under Section 7.6.3 or withheld under Section 7.6.4 or the contesting of any such tax, (b) to minimize or reduce any taxes collected under Section 7.6.3 or withheld under Section 7.6.4 and (c) in the event of an audit to make available to the other parties all information, records or documents relating to any audits or assessments attributable to or resulting from the taxes collected under Section 7.6.3 or withheld under Section 7.6.4 to the extent not protected by law or otherwise subject to privilege. 7.7 Records. During the Term and for a period of at least seven years thereafter, each of the parties will keep and maintain, and will require each of its Affiliates to keep and maintain, complete and accurate books and records related to its compliance with all terms and conditions of this Agreement (collectively, “Audit Information”). Audit Information will be the Confidential Information of the party being audited (“Audited Party”). 7.8 Audit. Upon not less than 30 days’ advance written notice from a party desiring to conduct an audit (“Auditing Party”) of another party’s Audit Information, the Audited Party will make such Audit Information available for audit by an independent certified public accounting firm (together with independent technical personnel if and as reasonably required for such accountant to perform the audit) designated by the Auditing Party and approved by the Audited Party, which approval will not be unreasonably withheld. Unless otherwise agreed by the Auditing Party and the Audited Party, any such audit will be conducted during regular business hours, at the Audited Party’s principal place of business, not more frequently than once in any period of 12 consecutive months and in a manner that does not unreasonably interfere with the Audited Party’s normal course of business. Notwithstanding the foregoing, the Auditing Party may conduct more than one audit within a 12 month period if, in the Auditing Party’s good faith judgment, the Auditing Party has a bona fide basis for any failure of the Audited Party to comply with its obligations under this Agreement. If any audit reveals an overpayment by the Audited Party, then the Audited Party will receive a credit, in the amount of such overpayment, that will be applied only against future amounts owing by the Audited Party under this Agreement. If any audit reveals an underpayment by the Audited Party, then the Audited Party will pay the amount of the underpayment within 45 days after the date of the auditor’s report. Further, if any audit reveals an underpayment of more than 5% of the total amount subject to the audit, then Audited Party will reimburse the Auditing Party within 30 days after the Auditing Party’s request, for all costs and expenses reasonably incurred by the Auditing Party to conduct the audit. 15 7.9Other Costs and Expenses. Except as otherwise expressly provided in this Section 7, each party will bear all costs it incurs in the performance of its obligations under this Agreement. Section 8. Data. 8.1Rights to Use Data. Each party has the right to use data in its systems related to its performance under this Agreement, except (a) to the extent prohibited by law or by the conditions under which the relevant Content was acquired, and (b) that Microsoft will not use, or transfer to a third party to use, data in the Microsoft Commerce Platform due to the reliance of a NewCo App and the NewCo Store on that system or transmitted via the NewCo APIs(i.e. data that identifies an individual as a customer of the NewCo Store, identifies a publisher and the publication of its Content in the NewCo Store, and identifies a purchase transaction in the NewCo Store as associated with a customer or publisher) in a way that [***]. The foregoing exception (b) does not apply in the case of data related to publication to, purchase of or Consumption Experiences for Content in the NewCo Store by users of Microsoft Products and Services to the extent such data is used directly or indirectly consistent with the intent of the user; provided, however, that Microsoft will not create and present to customers functionality that enables [***]. [***] the previous sentence is not intended to permit Microsoft to use information relating to the purchase of Reading Content by a user, including the fact that Reading Content was purchased from NewCo by such user, to sell Reading Content. 8.2Privacy and Data Protection Laws. Each party will comply with privacy and data protection laws applicable to its performance of its obligations under this Agreement. If and to the extent a party believes its performance may not comply with such laws, the parties will engage in good faith efforts to discover and implement a mechanism to meet those obligations in accordance with such laws. NewCo shall not be required to transfer to or share with Microsoft, or permit Microsoft to use, NewCo customer or publisher data in a manner that violates the applicable NewCo or B&N privacy policies, and acknowledges that the transfers described in this Section 8.2 will not do so, as long as the consents described in Sections 8.2.2 and 8.2.3 are obtained.Subject to the first sentence of this Section 8.2, NewCo will provide Microsoft with customer and publisher data in the following situations: 8.2.1Microsoft Commerce Platform. To the extent permitted by applicable law, NewCo will transfer customer data and publisher data to Microsoft necessary to effect the following types of transactions by end users through the Microsoft Commerce Platform:(a) purchases of Content from the NewCo Store and (b) publishing of Reading Content to the NewCo Store (including making payments to the end user that published such Reading Content), provided that Microsoft shall only be permitted to use such customer and publisher data for the purpose of effecting such transactions and, if the relevant end user expressly consents in advance to use by Microsoft for such purpose, effecting other transactions requested by such end user using the Microsoft Commerce Platform.NewCo will not modify its privacy policy to impair or prohibit such transfer or use, except as required by applicable law.For the avoidance of doubt, data collected by Microsoft from end users will not be considered data provided or transferred by NewCo to Microsoft for purposes of this Agreement. 16 8.2.2NewCo APIs. To the extent permitted by applicable law, NewCo will transfer customer data and publisher data to Microsoft through use of NewCo APIs by Microsoft Products and Services in accordance with Section 3.1 in order to enable purchases by end users of Content in the NewCo Store, Consumption Experiences for Content from the NewCo Store and users to publish Reading Content to the NewCo Store, provided that Microsoft obtains express advance user consent to NewCo providing such data for such purposes through user consent to the terms and conditions of use of the relevant Microsoft Products and Services which will utilize the NewCo APIs for those purposes and, [***]. Microsoft will ultimately elect how to obtain consents satisfying the requirements of this Section 8.2.2, but it is expected that Microsoft will obtain this consent by including it in the license terms or privacy policy applicable to the relevant version of the Microsoft Product and Service and, in any case, [***]. 8.2.3Microsoft Service Maintenance Toolkit. NewCo will include in its privacy policy a provision substantially similar to the provision entitled “Sales, Mergers, and Acquisitions” in the B&N privacy policy dated January 10, 2012.Within 10 days of the date the Microsoft Service Maintenance Toolkit or Deposit Materials, as applicable, are required (taking into account any applicable periods for delivery and, if applicable, the completion of any Expedited Arbitration) to be delivered to Microsoft in accordance with Sections 10.3, 10.4, 11.5 or 11.6, as applicable, NewCo will (a) notify end users of, and (b) to the extent it believes in good faith that notwithstanding the provision in its privacy policy above, it is required by applicable law to obtain user consent (taking into account such analysis or other information relevant to such subject that Microsoft provides to NewCo), will request end users to consent to, the transfer to, and use by, Microsoft of the Customer Data and Publisher Data included therein in accordance with Section 10.2 and will require such required end user consent as a condition to using the NewCo Store or a NewCo App at any time following the date on which Microsoft becomes entitled to receive the Microsoft Maintenance Toolkit or Deposit Materials, as applicable.If requested by Microsoft, NewCo will also, within the 10-day period identified in the previous sentence, assist Microsoft in providing such notice and obtaining any required end user consent to such transfer and use by sending an email to end users with respect to which Customer Data or Publisher Data is included in the Microsoft Service Maintenance Toolkit or Deposit Materials, as applicable, informing them of the circumstances surrounding the transfer of such user’s data and offering them the opportunity to provide any such required consent.NewCo will structure such consent request as an “opt-out” (i.e., end users are considered to have consented unless they object to the request within a period of not more than 30 days (as determined by NewCo), unless NewCo believes in good faith that a longer period is required to comply with applicable law (taking into account such analysis or other information relevant to such subject that Microsoft provides to NewCo) or commercial custom in the applicable jurisdiction) for all data and in all jurisdictions for which NewCo believes in good faith such structure complies with applicable law, taking into account such analysis or other information relevant to such subject that Microsoft provides to NewCo. Section 9. Confidentiality 17 9.1NDA. The parties agree that the NDA will apply to any Confidential Information exchanged by the parties in connection with this Agreement. 9.2Terms of Agreement. The mere existence of this Agreement and the identification of the parties are not confidential. However, the specific terms and conditions of this Agreement (including the financial terms set forth in Section 7, the amount of any payments by any party to another party under this Agreement, and schedules for releases of products or services) are confidential and will not be disclosed by any party except: (a) as may be required by applicable law or stock exchange rules; (b) as may be required by judicial or governmental order or rule (provided that for both (a) and (b), the disclosing party either gives the other party reasonable notice to enable it to seek a protective order or uses reasonable measures to seek an appropriate protective order itself); (c) in confidence to a party’s accountants, tax advisors, auditors and/or attorneys for purposes of seeking professional services; and (d) by written consent of the disclosing party and only under terms of confidentiality. Further, the parties agree that this Agreement contains competitively sensitive information the public disclosure of which would be competitively harmful. B&N or NewCo, as the case may be, will notify Microsoft before filing this Agreement as an exhibit to any registration statement or periodic report filed with the SEC or other regulatory agency, and NewCo or B&N, as the case may be, will make a request for confidential treatment of such competitively sensitive information in connection with any such filing if such a request is consistent with applicable regulatory agency regulations and guidance. The request will seek a confidentiality term that is at least as long as the term of this Agreement. B&N or NewCo, as the case may be, will consult with Microsoft with respect to any such confidential treatment request. 9.3Publicity. The parties agree to the prompt publication of the joint press release agreed upon by the parties. Except as expressly permitted in the NDA, Section 9.2 or this Section 9.3, no party (or any of their Affiliates) may issue any press release or make any similar public announcement or public statement, regarding this Agreement without the prior written approval and consent of the other parties. Except as expressly permitted in the NDA, Section 9.2 or this Section 9.3, any and all press releases or similar public announcements or public statements relating to this Agreement will be approved in advance of the release, in writing, by B&N, NewCo and Microsoft and once released, a party may repeat information so released without further consent of the other parties. Additionally, in connection with joint press releases and communications, the parties’ respective public relations and communications staff will consult to develop (and update, when appropriate) standard messaging points that may be used to describe the parties’ relationships under this Agreement. Section 10. Intellectual Property 10.1Defense Against Third Party Infringement Claims. NewCo will use commercially reasonable efforts to defend the NewCo Apps against claims by any third party that any of the NewCo Apps infringes or misappropriates any Intellectual Property Right. Without limitation of the foregoing, NewCo will use such efforts to have any injunction or restraining order obtained by a third party which prohibits or restricts the distribution or use of any of the NewCo Apps dissolved or vacated, subject in each case to the right of NewCo to make modifications to the NewCo Apps to address such claims. Microsoft will provide such assistance in connection with NewCo’s defense of such claims as NewCo may reasonably request; provided, however, that NewCo pays or reimburses the reasonable and necessary out-of-pocket expenses of Microsoft as approved in advance by NewCo. 18 10.2Transition License. NewCo hereby grants to Microsoft and its Subsidiaries a non-exclusive, irrevocable, non-transferrable, royalty-free, worldwide license to: (a)use, produce, reproduce, modify, offer, display, license, distribute and otherwise make available the NewCo Apps (excluding trademarks) solely for the purpose of continuing to offer and provide them to end users in order to offer and provide them services equivalent to the services provided or required to be provided to them under the NewCo SLA; (b)use, produce, reproduce and modify the NewCo App Materials solely for the purpose of exercising the rights set forth in (a) above; (c)use, produce, reproduce, modify, offer, display, license, distribute and otherwise make available the website for the NewCo Store (excluding trademarks) solely for the purpose of offering and providing end users services equivalent to the services provided or required to be provided to them under the NewCo SLA; (d)use, reproduce and modify the NewCo Store Materials solely for the purpose of exercising the rights set forth in (c) above; and (e)use, produce and reproduce any Customer Data and Publisher Data as needed by Microsoft to provide a consistent level of services and experiences to customers in relation to the Content they have acquired or provided, all of which data will be subject to the provisions set forth in Section 8. The license granted in this Section 10.2 is a present grant of license, effective in accordance with its terms immediately upon the Effective Date. However, Microsoft covenants that neither it nor any of its Subsidiaries will exercise any of the rights granted pursuant to the license granted in this Section 10.2 unless and until: (i) a Liquidation Event, and then only after receipt by Microsoft of the Microsoft Service Maintenance Toolkit or Deposit Materials; 19 (ii) a Bankruptcy Event, and then only (A) as to the NewCo App Materials and the NewCo Store Materials, during that portion of the Transition Period (if any) after receipt by Microsoft of the Microsoft Service Maintenance Toolkit or Deposit Materials, and (B) as to the Customer Data and Publisher Data, after receipt by Microsoft of such materials, all of which data will be subject to the provisions set forth in Section 8; or (iii) a Non-Renewal, a termination by Microsoft for a NewCo Material Default, or a termination by NewCo for a Microsoft Material Default, and then only (A) as to the NewCo App Materials and the NewCo Store Materials, during that portion of the Transition Period (if any) after receipt by Microsoft of the Microsoft Service Maintenance Toolkit or Deposit Materials, and (B) as to the Customer Data and Publisher Data, after receipt by Microsoft of such materials, all of which data will be subject to the provisions set forth in Section 8. 10.3Liquidation Event Without Termination. In the case of a Liquidation Event without termination of this Agreement, then, upon Microsoft’s request, NewCo will promptly provide the Microsoft Service Maintenance Toolkit to Microsoft for use in accordance with the license granted in Section 10.2.If NewCo fails to provide the Microsoft Service Maintenance Toolkit within 7 days after Microsoft’s request, then, unless NewCo in good faith gives by written notice of a bona fide dispute about whether a Liquidation Event has occurred (in which case, the provisions of Section 11.6(e) will apply), upon Microsoft’s request, the Escrow Agent will forthwith release the Deposit Materials to Microsoft for use in accordance with the license granted in Section 10.2. 10.4Bankruptcy Event Without Termination. If in the case of a Bankruptcy Event without termination of this Agreement, NewCo fails to cure any material noncompliance with the NewCo SLA within 7 days after written notice from Microsoft, then Section 11.6(e) will apply to the release of the Deposit Materials to Microsoft for use in accordance with the license granted in Section 10.2. Upon delivery of the Deposit Materials to Microsoft pursuant to this Section 10.4, then NewCo’s obligation to provide the NewCo SLA will continue only until the earlier of (a) the last day of the Transition Period or (b) 12 months after the date of Microsoft’s taking possession of the Microsoft Service Maintenance Toolkit or Deposit Materials, as the case may be. 10.5Licenses. Except for the licenses granted in Sections 2.5.2, 6.2, and 10.2, no licenses are granted under this Agreement, whether by implication, estoppel, statute or otherwise. The parties hereby disclaim the grant of any and all express or implied licenses under this Agreement. 10.6Reservation of Rights. All rights not expressly granted under this Agreement or other written agreements between the parties are reserved. Except for the licenses granted under Sections 2.5.2, 6.2 and 10.2, NewCo and its Affiliates retain all right, title and interest in and to all Intellectual Property Rights of NewCo and its Affiliates. Microsoft and its Affiliates retain all right, title and interest in and to all Intellectual Property Rights of Microsoft and its Affiliates. Except as otherwise provided in Section 1.2(a), B&N and its Affiliates retain all right, title and interest in and to all Intellectual Property Rights of B&N and its Affiliates. Without limitation of the foregoing, each party reserves any and all Intellectual Property Rights to which it may be entitled under applicable law by virtue of its development of any software, invention or other technology under this Agreement. 20 10.7Excluded Licenses. Each party will ensure that deliverables provided to the other party (including the NewCo Apps, NewCo APIs and any code exchanged pursuant to the scenarios in Section 3) will not be governed by licenses that purport to provide immunity under the other party’s intellectual property if used or distributed by the other party (e.g., deliverables provided by a party in whole or in part will not be governed by any version of the GPL, LGPL or similar license). Section 11. Term and Termination 11.1Term. The term of this Agreement will commence on the Effective Date and continue until the date that is [***] after [***] or [***] unless extended as provided for in Section 11.2 or terminated in accordance with Section 11.3 or 11.4 (“Term”). No party may terminate this Agreement for convenience.If prior to the Effective Date the Investment Agreement is terminated in accordance with its terms, this Agreement shall automatically be canceled in its entirety, shall never become effective, and shall thereupon become null and void. 11.2Extension. At least one year before the expiration of the Term, NewCo and Microsoft will meet to discuss whether they desire to extend the Term. If both parties desire to extend the Term, they will discuss in good faith the terms upon which each of the parties would be willing to extend the Term. If either NewCo or Microsoft determines at any point during the one year period before the expiration of the Term not to extend the Term, it will promptly notify the other parties. Unless extended upon mutual agreement of the parties, the Agreement will terminate upon the expiration of the Term. Termination of this Agreement will end the Term. 11.3Termination by Microsoft. In the case of a Liquidation Event or a Bankruptcy Event, Microsoft may terminate this Agreement by giving NewCo written notice of termination. In the case of a NewCo Material Default, Microsoft may terminate this Agreement by giving NewCo written notice of termination describing such NewCo Material Default in reasonable detail, provided that such termination will not be effective if such NewCo Material Default is caused by Microsoft failing to comply with its obligations under this Agreement. 11.4Termination by NewCo. In the case of a Microsoft Material Default, NewCo may terminate this Agreement by giving Microsoft written notice of termination describing such Microsoft Material Default in reasonable detail, provided that such termination will not be effective if such Microsoft Material Default is caused by NewCo failing to comply with its obligations under this Agreement. 11.5Effect of Termination. Upon termination or expiration of this Agreement, the following will apply: 11.5.1 Liquidation Event. If Microsoft terminates this Agreement under Section 11.3 for a Liquidation Event, then, upon Microsoft’s request, NewCo will promptly provide Microsoft Service Maintenance Toolkit to Microsoft for use in accordance with the license granted in Section 10.2. If NewCo fails to provide the Microsoft Service Maintenance Toolkit within 7 days after Microsoft’s request, then, unless NewCo in good faith gives written notice of a bona fide dispute with respect to whether a Liquidation Event has occurred (in which case, the provisions of Section 11.6(e) will apply), upon Microsoft’s request, the Escrow Agent will release the Deposit Materials to Microsoft for its use in accordance with the license granted in Section 10.2. 21 11.5.2 Bankruptcy Event. If in the case of a Bankruptcy Event, NewCo materially fails to provide at least the level of service specified in the NewCo SLA within 7 days after written notice from Microsoft,then Section 11.6(e) will apply to the release of the Deposit Materials to Microsoft for use in accordance with the license granted in Section 10.2. Upon delivery of the Deposit Materials to Microsoft pursuant to this Section 11.5.2, then NewCo’s obligation to provide the NewCo SLA will continue only until the earlier of (a) the last day of the Transition Period or (b) 12 months after the date of Microsoft’s taking possession of the Microsoft Service Maintenance Toolkit or Deposit Materials, as the case may be. 11.5.3 NewCo Material Default, Microsoft Material Default or Non-Renewal. If Microsoft terminates this Agreement under Section 11.3 for a NewCo Material Default, if NewCo terminates this Agreement under Section 11.4 for a Microsoft Material Default or if a Non-Renewal occurs then: (a) upon NewCo’s request, Microsoft will continue to enable use of the Microsoft Commerce Platform, use of the Microsoft ID System, and other services as specified in the Microsoft SLA throughout the Transition Period; (b) upon Microsoft’s request, NewCo will continue to provide the NewCo Store, the NewCo Apps, Content, and other services as specified in the NewCo SLA throughout the Transition Period; and (c) if NewCo fails to cure any material noncompliance with the NewCo SLA within 7 days after written notice from Microsoft, then Microsoft may institute an Expedited Arbitration seeking to require NewCo to provide the Microsoft Service Maintenance Toolkit for use in accordance with the license in Section 10.2, and Section 11.6(e) will apply to the release of the Deposit Materials to Microsoft for use in accordance with the license in Section 10.2. 22 Upon delivery of the Microsoft Service Maintenance Toolkit or Deposit Materials to Microsoft pursuant to clause (c) of this Section 11.5.3, then NewCo’s obligation to provide the NewCo SLA will continue only until the earlier of (i) the last day of the Transition Period or (ii) 12 months after the date of Microsoft’s taking possession of the Microsoft Service Maintenance Toolkit or Deposit Materials, as the case may be. 11.6Escrow Agreement. Within 60 days after the Effective Date, NewCo, B&N and Microsoft will enter into an escrow agreement (“Escrow Agreement”) with an independent escrow agent (“Escrow Agent”) designated by Microsoft and approved by NewCo, which approval will not be unreasonably withheld. The parties agree that [***] shall be the Escrow Agent unless and until a successor or alternative thereto is appointed with the written consent of each of NewCo and Microsoft. The Escrow Agreement will provide for the following: (a)within 30 days after execution of the Escrow Agreement, NewCo will deposit with the Escrow Agent versions of the Deposit Materials as of the most current date reasonably practicable prior to the date of such deposit; (b)quarterly throughout the Term, NewCo will deposit with the Escrow Agent copies of NewCo’s own backup copies of the Source Code, data files containing the Customer Data and Publisher Data, and the other items referred to in the definition of Deposit Materials as of the most current date reasonably practicable prior to the date of such deposit, which copies may contain Source Code and data beyond those referred to in the definition of Deposit Materials; (c)each deposit of Deposit Materials will be subject to verification (which includes examination of the Deposit Materials but does not include examination of records of NewCo), at Microsoft’s option, by the Escrow Agent or an independent third party designated by Microsoft and approved by NewCo (such approval not to be unreasonably withheld) who will only be authorized to disclose to Microsoft whether the Deposit Materials are deposited in accordance with this Agreement; (d)following commencement of an Expedited Arbitration in which release of the Deposit Materials is sought, following a Liquidation Event or as of the latest date reasonably practicable prior to a release in accordance with Section 11.6(e)(i), NewCo will promptly undertake to update and then filter Source Code and data included in backup copies of such items deposited with the Escrow Agent to eliminate or redact items that are not referred to in the definition of Deposit Materials; (e)the Escrow Agent will release the Deposit Materials to Microsoft only if and when (i) Microsoft and NewCo each direct the Escrow Agent in writing to release them based on satisfaction of the conditions for release, (ii) the release is ordered, or the conditions for release are determined to exist, in an Expedited Arbitration, or (iii) the conditions for release specified in Section 10.3 have been satisfied; (f)NewCo will continue to have the opportunity to cure, at any time up to a finding of material breach of the NewCo SLA in an Expedited Arbitration the asserted material breach of the NewCo SLA and, in the event of such cure (as agreed by the parties or so determined in the Expedited Arbitration), the Escrow Agent will not release the Deposit Materials to Microsoft and Microsoft and its Subsidiaries will not exercise their rights under the license granted under Section 10.2; 23 (g)the Deposit Materials will be subject to the license set forth in Section 10.2; (h)Microsoft and NewCo will share equally the costs of the escrow; and (i)terms otherwise consistent with Sections 10.2, 10.3, 10.4, 10.5 and this Section 11.6. 11.7Survival. Only Sections 1.1 (and all other definitions), 2.5.2 (as to distribution rights for NewCo Windows Apps released before the effective date of expiration or termination), 2.6, 3.3, 6.2 (as to distribution rights for NewCo Phone Apps released before the effective date of expiration or termination), 7.1, 7.2, 7.3, 7.6, 7.7, 7.8, 7.9, 8, 9, 10.1, 10.2, 10.5, 10.6, 10.7, 11.5, 11.6, 11.7, 12, 13 and 14; Exhibit A; and Exhibit B Section 4 of this Agreement will survive any expiration or termination of this Agreement; provided that the restrictions in clause (b) in Section 8.1 (and associated limitations thereto in Section 8.1) will survive until the date that is two years after the earlier of (i) the last day of the Transition Period or (ii) the day that NewCo materially and permanently stops providing the level of service specified in the NewCo SLA; provided, further, that Section 1.7 shall survive (i) insofar as it relates to Sections 1-3 of Exhibit B until the last day of the Transition Period and (ii) insofar as it relates to Section 4 of Exhibit B indefinitely. In addition, the reporting and true-up mechanism agreed to pursuant to Section 7.3 will survive any termination or expiration to allow for final reconciliation and reporting of amounts accrued or owing under this Agreement. However, any expiration or termination of this Agreement will be without prejudice to any right or remedy of any party arising out of any breach of this Agreement, including recovery of any amounts owing under this Agreement. Section 12. Representations and Warranties 12.1By Microsoft. Microsoft represents and warrants to NewCo and B&N that(a) it has the right, power and authority to enter into and perform its obligations under this Agreement, and (b) its representative whose signature is affixed to this Agreement has full capacity and authority to bind it to the terms of this Agreement. 12.2By B&N and NewCo. NewCo and B&N jointly and severally represent and warrant to Microsoft that (a) each of NewCo and B&N has the right, power and authority to enter into and perform its obligations under this Agreement, and (b) each of its representatives whose signature is affixed to this Agreement has full capacity and authority to bind it to the terms of this Agreement. 12.3Disclaimer. EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR A RELATED AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY PROVIDES ALL SOFTWARE, DEVICES, TECHNOLOGY, SERVICES, CONTENT, DATA, INFORMATION AND OTHER MATERIALS UNDER THIS AGREEMENT “AS IS” AND WITH ALL FAULTS AND WITHOUT ANY WARRANTIES, REPRESENTATIONS AND CONDITIONS OF ANY KIND, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTIES OF OR RELATED TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, ACCURACY OR COMPLETENESS OF RESPONSES, RESULTS, AND LACK OF NEGLIGENCE. 24 Section 13. Limitations of Liability 13.1Disclaimer of Consequential Damages. EXCEPT FOR ANY CLAIMS ARISING FROM BREACH OF SECTION 8, NEITHER NEWCO, B&N NOR MICROSOFT NOR ANY OF THEIR RESPECTIVE AFFILIATES WILL BE LIABLE FOR ANY LOSS OF PROFIT, BUSINESS OR GOODWILL, OR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL COSTS, DAMAGES OR EXPENSES WHATSOEVER ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THIS AGREEMENT OR THE BREACH THEREOF, REGARDLESS OF THE LEGAL THEORY UPON WHICH ANY CLAIM FOR SUCH DAMAGES IS BASED, EVEN IN THE EVENT OF FAULT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, BREACH OF CONTRACT OR BREACH OF WARRANTY OF ANY PARTY. THE FOREGOING EXCLUSION WILL APPLY EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE AND EVEN IF ANY AVAILABLE REMEDY FAILS ITS ESSENTIAL PURPOSE. 13.2Limitations on Amounts of Liability. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT AS TO AMOUNTS PAYABLE BY EACH PARTY TO THE OTHER PURSUANT TO SECTION 7, THE TOTAL AGGREGATE LIABILITY OF EACH PARTY AND ITS AFFILIATES, INDIVIDUALLY AND COLLECTIVELY, TO THE OTHER PARTIES AND THEIR AFFILIATES, INDIVIDUALLY AND COLLECTIVELY, FOR ALL CLAIMS UNDER THIS AGREEMENT WILL BE LIMITED IN AMOUNT TO $[***]. 13.3Excused Performance. No party will be liable, or considered to be in breach or default under this Agreement, on account of any delay, failure in performance, interruption of service, loss or damage resulting directly or indirectly from any Force Majeure; provided, that the party suffering the Force Majeure: (a) gives the other parties prompt written notice of the Force Majeure, the anticipated duration and consequences of the Force Majeure, and the action being taken to overcome, avoid and mitigate the consequences; and (b) takes commercially reasonable steps to overcome, avoid and mitigate the consequences. 13.4.Material Breach of SLAs. Notwithstanding any other provision of this Agreement to the contrary, but subject to the limitations set forth in Sections 13.1 and 13.2, in the event of a material breach of either the NewCo SLA or the Microsoft SLA, then, in addition to any other remedies specified herein, the parties agree that: (a)the non-breaching party will be entitled to seek damages or other remedies available in law or equity for such material breach; and (b)in the event of a material breach or a finding of a likelihood of success on a party’s claim of a material breach where a party is seeking preliminary injunctive relief, it would be appropriate for a court or arbitrator to issue an order (both preliminary and permanent), applicable on a worldwide basis, requiring the cure of such material breach and full performance of the NewCo SLA and/or the Microsoft SLA, as the case may be, because, inter alia, the parties agree that (i) it is highly likely that the non-breaching party will suffer irreparable harm from such material breach unless such material breach is immediately cured, (ii) the risk of irreparable harm to the non-breaching party from such material breach outweighs the potential harm to the breaching party of immediately requiring that it cure such material breach, and (iii) such immediate injunctive relief is in the public interest and particularly in the interest of affected customers. 25 Section 14. General 14.1365(n). All licenses and rights granted to Microsoft and its Affiliates under or pursuant to this Agreement are, and will otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual property” as defined under Section 101 of the U.S. Bankruptcy Code. Microsoft and its Affiliates, as licensee of such rights under this Agreement, will retain and may fully exercise all its rights and elections under the U.S. Bankruptcy Code. In the event of the commencement of a bankruptcy proceeding by or against NewCo under the U.S. Bankruptcy Code, Microsoft and its Affiliates will be entitled to complete access to (or a compete duplicate of, as appropriate) any such intellectual property and all embodiments of such intellectual property, and same, if not already in Microsoft’s possession, will be promptly delivered to Microsoft. 14.2Non-Exclusive; Independent Development. Except as provided in Section 1.5, the rights and obligations of the parties under this Agreement are non-exclusive. Except as set forth in Section 1.5, nothing in this Agreement restricts a party’s right (a) to acquire, license, develop for itself, or have others develop for it, software, content or technology performing the same or similar functions as the software, content or technology owned or furnished by another party (“competing technology”), so long as it did so without violating this Agreement, or (b) to market, distribute or otherwise exploit such competing technology. Without limiting the foregoing, Microsoft and its Affiliates may develop alternate digital content consumption and authoring experiences on its own or with other companies and also has the unrestricted ability to work with other content and application providers, including to enable digital content experiences to end users. For clarity, nothing in this Section 14.2 changes the obligations or restrictions in Section 8. 14.3Independent Parties. The parties are independent contractors. This Agreement does not create, and should not be interpreted or construed as creating, any agency, partnership, joint venture, franchise, or employment relationship between the parties. No party has the authority to make any statements, representations or commitments of any kind or to take any action binding on another party. 14.4Notices. Except as otherwise agreed in writing by the parties, any notices given under this Agreement will be delivered either by messenger or overnight delivery service, or sent by facsimile with a confirmation sent via certified or registered mail, postage prepaid and return receipt requested, addressed to the intended recipient as set forth below or as otherwise specified by notice given in accordance with this Section 14.4. Notices will be deemed to have been given on the day when received by the party to whom the notice is given: 26 To Microsoft: To NewCo: Microsoft Corporation [NewCo] LLC One Microsoft Way c/o Barnes & Noble, Inc. Redmond, Washington 98052-6399 122 Fifth Avenue New York, NY 10011 Attn: Peter Klein Chief Financial Officer Attn:
